NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0096n.06

                                           No. 20-3573

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                   Feb 19, 2021
                                                     )                         DEBORAH S. HUNT, Clerk
BETTY E. SMITH, in her capacity as
                                                     )
attorney-in-fact for Dr. Paul C. Smith,
                                                     )
individually and on behalf of the
                                                     )       ON APPEAL FROM THE UNITED
ERISA-covered plan,
                                                     )       STATES DISTRICT COURT FOR
       Plaintiff-Appellant,                          )       THE SOUTHERN DISTRICT OF
                                                     )       OHIO
v.                                                   )
                                                     )
HPR CLINIC, LLC; DOCTOR HARRY                        )
NGUYEN; DOCTOR RYAN FRYMAN,                          )
       Defendants-Appellees.                         )
                                                     )


       BEFORE: CLAY, READLER, and MURPHY, Circuit Judges.

       MURPHY, Circuit Judge. Dr. Paul Smith settled this case by agreeing to be bound by an

expert’s valuation of his clinic, but he later claimed that this valuation violated Federal Rule of

Evidence 702. As the district court correctly noted, the parties’ settlement agreement did not

include a right to assert an after-the-fact challenge to the valuation. We thus affirm.

       Dr. Smith, who is now incapacitated, brought this suit through his sister, Betty Smith. The

complaint alleged that Dr. Smith, Dr. Harry Nguyen, and Dr. Ryan Fryman were members of HPR

Clinic, a limited liability company. HPR Clinic lacked an operating agreement. In the complaint,

Dr. Smith (through his sister) asserted that the three doctors had an “implicit” agreement in which

they would evenly share patients, revenue, and expenses. Drs. Nguyen and Fryman, by contrast,
No. 20-3573, Smith v. HPR Clinic, et al.

viewed HPR Clinic as simply a means through which the doctors paid shared overhead expenses

for their individual practices. The complaint nevertheless alleged that Drs. Nguyen and Fryman

violated the implicit agreement by diverting patients from Dr. Smith. It also alleged that they

deprived Dr. Smith of the benefits to which he was entitled under “employee benefit plans”

purportedly regulated by the Employee Retirement Income Security Act of 1974 (ERISA). The

complaint thus asserted claims under ERISA and state law.

       The parties settled the suit while the defendants’ motion to dismiss remained pending. The

settlement required each side to identify two potential experts to appraise HPR Clinic, and it

directed the district court to choose one appraiser from among the four potential experts. The

parties agreed to be bound by the expert’s valuation. The court’s chosen expert estimated

HPR Clinic’s value as $14,140, which left Dr. Smith with $4,242 of equity in the clinic. After

receiving this report, the court ordered the parties to complete their settlement and dismiss the suit

within 30 days. The defendants lived up to their side of the bargain by paying Dr. Smith $4,242.

Dr. Smith did not: One day after the required dismissal date, he filed a motion to reject the expert’s

valuation on the ground that it violated the standards for expert witnesses in Federal Rule of

Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

       The district court found Dr. Smith’s motion “untimely and meritless.” The court reasoned

that the federal rules did not apply because the expert was not a witness at trial. Rather, the expert’s

valuation resulted from the parties’ settlement, and they agreed to be bound by whatever valuation

the expert chose. The court added that nothing in the settlement gave a party the right to challenge

the valuation. It thus dismissed this case with prejudice.

       On appeal, Dr. Smith renews his argument that the expert’s valuation did not comport with

the standards for expert testimony in Federal Rule of Evidence 702 and Daubert. Yet the parties


                                                   2
No. 20-3573, Smith v. HPR Clinic, et al.

settled this case. A settlement agreement that occurs during a suit qualifies as a contract binding

on, and enforceable by, the parties just like any other contract. See, e.g., McCormack v. City of

Westland, 2019 WL 4757905, at *2–3 (6th Cir. Apr. 15, 2019) (order); Smith v. ABN AMRO Mortg.

Grp. Inc., 434 F. App’x 454, 460 (6th Cir. 2011). And when parties form a valid contract under

the relevant state law, a court is required to “enforce the settlement as agreed to by the parties and

is not permitted to alter the terms of the agreement.” Glidden Co. v. Kinsella, 386 F. App’x 535,

543 (6th Cir. 2010) (quoting Brock v. Scheuner Corp., 841 F.2d 151, 154 (6th Cir. 1988)).

       These standards foreclose Dr. Smith’s appeal. He does not dispute that the parties entered

into a legally binding contract under Ohio law. See Smith, 434 F. App’x at 460. Nor does he

dispute that their agreement made the chosen expert’s valuation “binding on all of the parties.”

Dr. Smith also fails to identify any term in the agreement that required the chosen expert to meet

the standards for expert witnesses that otherwise would apply if the expert had testified in court.

And he identifies nothing in the agreement that gave a party the right to lodge an after-the-fact

objection to the expert’s valuation if the party disagreed with the expert’s calculations. If Dr.

Smith sought to preserve this type of right, he should have placed that term into the settlement

agreement. Like the district court, therefore, we see no basis in this legally binding contract for

Dr. Smith to raise the type of evidentiary objection that he now makes. In short, Dr. Smith

voluntarily chose to settle this suit and he must live with the terms of the settlement that he agreed

to. See Glidden, 386 F. App’x at 543.

       We affirm.




                                                  3